           Case 19-00521     Doc 11    Filed 07/11/19 Entered 07/12/19 09:07:26            Desc Imaged
                                       Certificate of Notice Page 1 of 3
                                       United States Bankruptcy Court
                                         Northern District of Iowa
In re:                                                                                Case No. 19-00521-TJC
Lester L. Olson, Jr.                                                                  Chapter 7
Sarah L. Olson
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0862-2            User: admin                 Page 1 of 2                  Date Rcvd: Jul 09, 2019
                                Form ID: 2040               Total Noticed: 38


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 11, 2019.
db/jdb         +Lester L. Olson, Jr.,     Sarah L. Olson,    300 E. Lancaster Street Trlr 1,
                 Bloomington, WI 53804-9734
2236340        +Associated Bank,    PO Box 19006,    Green Bay, WI 54307-9006
2236339        +Associated Bank,    Cardmember Service,     PO Box 790408,   Saint Louis, MO 63179-0408
2236350       ++CITIBANK,    PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: Citi Cards,       PO Box 78045,   Phoenix, AZ 85062)
2236341        +Cabelas Capital One,    PO Box 60599,     City of Industry, CA 91716-0599
2236342        +Capital One,    PO Box 71087,    Charlotte, NC 28272-1087
2236344        +Capital One Cabelas,    PO Box 3021,     Salt Lake City, UT 84110-3021
2236346        +Capital One Retail,    PO Box 7680,    Carol Stream, IL 60116-7680
2236348        +Centier Bank,    600 E. 84th Ave.,    Merrillville, IN 46410-6366
2236353        +Crossing Rivers Health,     37868 Hwy 18,    Prairie Du Chien, WI 53821-8416
2236354         Eqifax Credit Information,     PO Box 740241,    Atlanta, GA 30374-0241
2236356        +Equifax,   PO Box 105314,     Atlanta, GA 30348-5314
2236355        +Equifax,   PO Box 105139,     Atlanta, GA 30348-5139
2236359        +Experian,    955 American Lane,    Schaumburg, IL 60173-4998
2236358        +Experian,    PO Box 2002,    Allen, TX 75013-2002
2236357        +Experian,    PO Box 9558,    Allen, TX 75013-9558
2236360        +Experian,    475 Anton Blvd.,    Costa Mesa, CA 92626-7037
2236363        +Lester L. Olson,    300 E. Lancaster Street Trlr 1,     Bloomington, WI 53804-9734
2236364        +Mariner Finance,    6771 University Ave. Suite 104,     Middleton, WI 53562-2775
2236368         State Collection Service, Inc.,     PO Box 6250,    Madison, WI 53716-0250
2236369         Trans Union Corporation,     PO Box 2000,    Crum Lynne, PA 19022
2236370        +US Bank /Elan Finl Svcs,     PO Box 108,    Saint Louis, MO 63166-0108
2236373        +WI Department of Revenue,     2135 Rimrock Rd,,    Madison, WI 53713-1443

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QSLSCHNITTJER.COM Jul 10 2019 01:53:00       Sheryl Schnittjer,     24695 207th Ave.,
                 Delhi, IA 52223-8414
cr             +EDI: PRA.COM Jul 10 2019 01:53:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
2236343        +EDI: CAPITALONE.COM Jul 10 2019 01:53:00       Capital One,    PO Box 30253,
                 Salt Lake City, UT 84130-0253
2236345        +EDI: CAPITALONE.COM Jul 10 2019 01:53:00       Capital One Marcs,    PO Box 30253,
                 Salt Lake City, UT 84130-0253
2236349        +E-mail/Text: bmg.bankruptcy@centurylink.com Jul 09 2019 21:52:59         Century Link,
                 PO Box 4300,    Carol Stream, IL 60197-4300
2236352         EDI: CITICORP.COM Jul 10 2019 01:53:00       Citi Cards,    PO Box 6004,
                 Sioux Falls, SD 57117-6004
2236351         EDI: CITICORP.COM Jul 10 2019 01:53:00       Citi Cards,    Customer Service,    PO Box 6000,
                 The Lakes, NV 89163-6000
2236361        +E-mail/Text: contactpbs@gundersenhealth.org Jul 09 2019 21:52:57         Gundersen Health System,
                 PO Box 4444,    La Crosse, WI 54602-4444
2236362        +EDI: RMSC.COM Jul 10 2019 01:53:00       JcPenny,   PO Box 965007,    Orlando, FL 32896-5007
2236365        +EDI: HFC.COM Jul 10 2019 01:53:00      Menards,    PO Box 5253,    Carol Stream, IL 60197-5253
2236366        +E-mail/Text: ustpregion12.cr.ecf@usdoj.gov Jul 09 2019 21:52:57
                 Office of the United States Trustee,     United States Federal Courthouse,
                 111 7th Ave SE, Box 17,    Cedar Rapids, IA 52401-2103
2236454        +EDI: RMSC.COM Jul 10 2019 01:53:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
2236347         EDI: USBANKARS.COM Jul 10 2019 01:53:00       Cardmember Service,    PO Box 6354,
                 Fargo, ND 58125
2236372         E-mail/Text: bankruptcy@veridiancu.org Jul 09 2019 21:53:00        Veridian Credit Union,
                 PO Box 6000,    Waterloo, IA 50704
2236371        +E-mail/Text: bankruptcy@veridiancu.org Jul 09 2019 21:53:00        Veridian Credit Union,
                 1827 Ansborough Ave.,    Waterloo, IA 50701-3629
                                                                                                TOTAL: 15

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
2236367*         +Sarah L. Olson,   300 E. Lancaster Street Trlr 1,   Bloomington, WI 53804-9734
                                                                                              TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
          Case 19-00521            Doc 11       Filed 07/11/19 Entered 07/12/19 09:07:26                         Desc Imaged
                                                Certificate of Notice Page 2 of 3


District/off: 0862-2                  User: admin                        Page 2 of 2                          Date Rcvd: Jul 09, 2019
                                      Form ID: 2040                      Total Noticed: 38


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 11, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 9, 2019 at the address(es) listed below:
              Sheryl Schnittjer     delhisls926@gmail.com, sschnittjer@ecf.axosfs.com
              Stuart G. Hoover    on behalf of Debtor Lester L. Olson, Jr. shoover@blairfitzsimmons.com,
               dubuquelaw@aol.com
              United States Trustee    USTPRegion12.CR.ECF@usdoj.gov
                                                                                             TOTAL: 3
    Case 19-00521          Doc 11      Filed 07/11/19 Entered 07/12/19 09:07:26                    Desc Imaged
                                       Certificate of Notice Page 3 of 3
Form ntcfclms


                         UNITED STATES BANKRUPTCY COURT
                                 Northern District of Iowa
In Re:                                                      Chapter: 7
                                                            Case No.: 19−00521
                                                            Office Code: 2
Lester L. Olson Jr.

Sarah L. Olson



 Debtor(s)

                                 NOTICE OF POSSIBLE DIVIDEND AND
                           NOTICE OF DEADLINE FOR FILING TIMELY CLAIMS


TO ALL CREDITORS AND PARTIES IN INTEREST:

Notice was previously given that it appeared that there were no assets in the bankruptcy estate from which a dividend
could be paid to unsecured creditors. Creditors were advised at that time that it was unnecessary to file proofs of
claim.

It now appears that there may be assets in excess of the costs of administration and that payment of a dividend is
possible.

In order to receive a dividend, a creditor must file a proof of claim. A Proof of Claim form ("Official Form 410") can
be obtained at the United States Courts Web site:

                      http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx.

Dividends might not be paid on tardily filed claims, or tardily filed claims might receive a lesser dividend than a
timely filed claim.

If you want to file a TIMELY claim against the estate, you must file your proof of claim with the Clerk of Court at
the address appearing below


                                              ON OR BEFORE 10/9/19


If you have already filed a proof of claim, there is no need to file again unless you wish to amend your claim.



Dated: 7/9/19

                                                            MEGAN R. WEISS
                                                            Acting Clerk, U.S. Bankruptcy Court
                                                            111 Seventh Avenue SE #15
                                                            Cedar Rapids, IA 52401−2101
